AudioEye, Inc. 10-K Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this Annual Report on Form 10-K of our report dated April 15, 2013 with respect to the audited financial statements of AudioEye, Inc. for the years ended December 31, 2012 and 2011. /s/ MaloneBailey, LLP MaloneBailey, LLP www.malone–bailey.com Houston, Texas April 15, 2013 10350 Richmond Ave., Suite 800 • Houston, TX 77042 • 713.343.4200 15 Maiden Lane, Suite 1003 • New York, NY 10038 • 212.406.7272 www.malonebailey.com Registered Public Company Accounting Oversight Board • AICPA
